DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been partially entered.

Two claim sets were filed on 6/14/2022. The first set, which is not entered, lists claims 1-16. In the present application, claims 1-16 were cancelled in the preliminary amendment dated 10/23/2018. The first set is a non-compliant claim set. The second set, which is entered, lists claims 23-43. The second set is considered in this Office action.
 
The amendments and arguments presented in the papers filed 6/14/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 4/22/2022 listed below have been reconsidered as indicated.
a)	The rejections of: claims 23-31, 35-36, 38 and 41 under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2016/0252504 A1) in view of Lee (US 2004/0053256 A1); and claims 30-34 and 36-37 under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2016/0252504 A1) in view of Lee (US 2004/0053256 A1) as applied to claims 23, 27, 28 and 29, and in further view of Keefe (WO 2014/012010 A1), because the Kobayashi reference is not available as prior art in view of the Remarks (p. 9-10).

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
	Modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Specification
	A copy of a specification was filed on 6/14/2022. The copy is not entered because it is a duplicate of the 8/31/2020 specification. The 6/14/2022 specification has no annotated changes and the Remarks provide no explanation of why the 6/14/2022 specification was filed.
	Furthermore, the specification includes a table that is a photograph on p. 116, at paragraph 135. The photograph should be included as a drawing and not in the specification.

	The abstract dated 6/14/2022 is not entered because it is not annotated if amended and the Remarks provide no explanation of why the 6/14/2022 abstract was filed.

Drawings
	The drawings dated 6/14/2022 are not accepted because they differ from the 8/31/2020 drawings and are not identified as “Replacement Sheets”.
	The Remarks provide no explanation of why the 6/14/2022 drawings were filed.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-29, 35, 38, 41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (WO 2016/002742 A1) in view of Lee (US 2004/0053256 A1).
The following are modified rejections.
Citations in the following rejections are to US 2017/0219574 A1, which is a 371 US national stage entry of the PCT/JP2015/068758 application, which is the basis for the Matsumura reference. The US 2017/0219574 A1 document is being treated as an English translation of the Matsumura reference.
Regarding claim 23, Matsumura teaches a testing device as depicted in Figure 2.
The testing device includes a porous flow path member in the form of a membrane 110 (para. 98; and Fig. 2). A test liquid is able to flow through the membrane.
The testing device further includes a testing target liquid dropping portion in the form of a sample addition portion 120 (para. 98; and Fig. 2) that is on the membrane 110.
The testing device further includes a labeling portion or “reaction portion” (para. 11) that contains marked antibody 150 (para. 106; and Fig. 2). This portion applies a label to a target present in the testing target liquid applied to the sample addition portion 120.
The testing device further includes a detecting portion in the form determination portion 130 (Fig. 2).
The testing device includes a shaped body formed of a resin in the form of a resin-metal composite 100 (para. 95; and Fig. 2).
A capture probe is immobilized to the resin-metal composite 100 on a side whose surface is facing the flow path member. This results in a portion of the surface of the resin-metal composite 100 being between the core of resin-metal composite and the flow path member. See complex of capture ligand 131, analyte, capture probe and resin-metal composite 100 in order moving out from membrane 110.
The capture probe is attached to the resin-metal composite 100 via covalent binding involving thioether binding between an -SH group and gold to form an Au-SH bond (para. 93).
Regarding claims 24 and 26-28, Matsumura teaches the covalent attachment is via a thiol group as described above. The shaped body includes gold or Au as a functional group that reacts with the thiol group as a linker on the probe.
Regarding claim 41, Matsumura teaches an analyte collecting unit depicted as the “dropper” in Fig. 2 and the testing device as described in the analysis of claim 23 above.
While Matsumura teaches the above device, Matsumura does not teach the capture probe is a “capture nucleic acid including a sequence bindable and complementary with the target nucleic acid” as required by claims 23 and 41, or the elements of 25, 29, 35, 38 and 43.
However, Lee teaches a testing device that is analogous to the testing device of Matsumura as both are lateral flow-based devices used to detect an analyte.
Regarding claims 23 and 25, Lee teaches a single-stranded capture nucleic acid that hybridizes to a target nucleic acid (Fig. 1).
Regarding claim 29, Lee teaches an amino group as a functional group to attach a capture nucleic acid to a surface (para. 83).
Regarding claim 35, Lee teaches a linker as a spacer that separates a surface from a capture nucleic acid (para. 84).
Regarding claim 38, Lee teaches a label body with a single-stranded nucleic acid fragment complementary to the target (Fig. 1).
Regarding claim 43, Lee teaches the target nucleic acid is labeled by an antibody-antigen reaction between the target nucleic acid and a label body (Fig. 2).
It would have been prima facie obvious to the ordinary artisan at the time of filing the present application to have modified the device of Matsumura such that it uses nucleic acid probes and reagents in order to detect nucleic acids of interest. One would have been motivated to make such a modification because lateral flow assays or “dipsticks” can detect unamplified target nucleic acid without the requirement for any specialist equipment and the results can be obtained much more rapidly than PCR-based methods and, therefore, in a single visit from a patient as described by Lee in para. 3.

Claims 30-34 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (WO 2016/002742 A1) in view of Lee (US 2004/0053256 A1) as applied to claims 23, 27, 28 and 29 above, and in further view of Keefe (WO 2014/012010 A1).
The following are modified rejections.
Regarding claims 30-34 and 36-37, the combination of Matsumara and Lee renders obvious the elements of claims 23, 27, 28 and 29 as required by claims 30-34.
The combination does not teach or suggest the elements of claims 30-34 and 36-37.
However, Keefe teaches such linkages were known in the field (para. 76 and 193).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the device of Matsumura by using the linkages of Keefe because they are well-known and represent obvious variants of those taught by Matsumura and Lee.

Response to the traversal of the 103 rejections
	The Remarks argue there is no teaching by Matsumura that the surface of the shaped body at the detecting portion is disposed between the shaped body and the flow path member, but rather that the capturing ligands are on a top side of the membrane (p. 9).
	The arguments have been fully considered but are not persuasive. A “surface” of an object is inherently between that object and a separate element because the surface comprises the exterior of the object. In the present case, at least a portion of the surface of the resin-metal composite 100 is between the core of the resin-metal composite 100 and the flow path member in the form of membrane 110. This surface contains the claimed capture probe. The capture probe or antibody immobilized on the surface pf the resin-metal composite 100 is between the core of the resin-metal composite 100 and the membrane 110 and is a component of the complex made up by capture ligand 131, the analyte 160 and the antibody.

Conclusion
No claims allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634